 LOC. NO.272, IRON WORKERSLocal UnionNo. 272,International Association ofBridge,Structural and Ornamental Iron Workers,AFL-CIOandPrestressErectors,Inc.Cases12-CC-401, 12-CD-52, 12-CD-79, 12-CD-95,and 12-CD-97June 25, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIAOn August 8, 1966, Trial Examiner Robert CohnissuedhisDecisioninCases12-CC-401,12-CD-52, and 12-CD-79, finding that theRespondent, herein also called the Iron Workers,had not engaged in the unfair labor practices al-leged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the TrialExaminer's Decision together with a supportingbrief and the Respondent filed cross-exceptions anda supporting brief.While these cases (12-CD-52,12-CD-79, and 12-CC-401) were pending beforethe National Labor Relations Board, the ChargingParty filed additional charges in Cases 12-CD-95and 12-CD-97. The Board, by Orders dated March21 and April 14, 1967, respectively, granted theGeneral Counsel's motions to amend the con-solidated complaint to include the allegations of thenew charges and remanded the proceedings forfurther hearing on the allegations set forth in theconsolidated complaint, as amended. It furtherdirected the Trial Examiner to prepare and serveon the parties a supplemental decision containingrevised or additional findings of fact, conclusions oflaw,and recommendations, if necessary, basedupon any new evidence received.On January 19, 1968, the Trial Examiner issuedhisSupplemental Decision in the above-entitledproceeding, finding on the entire record that theRespondent had engaged in and wasengaging incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Supplemental Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other al-leged unfair labor practices and recommendeddismissalof those allegations of the complaint.Thereafter, the General Counsel and the Respon-'152 NLRB 269.207dent filed exceptions and supporting briefs and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended,the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner'sDecision and Supplemental Deci-sion,the exceptions and briefs,and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the Trial Ex-aminer,with the following additions and modifica-tions.1.Respondent and the Carpenters'DistrictCouncil of Miami, Florida,and Vicinity, AFL-CIO(CarpentersUnion),have been in dispute for manyyears in the South Florida area over the installationof certain precast concrete items used in construc-tion.In 1964 a jurisdictional dispute arose as theresult of the Respondent's demand on Prestress forthe assignment of this work.Prestress filed an8(b)(4)(D)charge inCase 12-CD-52 alleging thatRespondent had posted pickets at four differentlocal jobsites where Prestress was installing precastconcrete items and that this picketing had as its ob-ject forcing Prestress to assign this work to mem-bers of the Respondent rather than to Prestress'own employees who were representedby the Car-penters Union. Following a hearing held under Sec-tion 10(k) of the Act,the Board,on April 29,1965, issued its Decision and Determination ofDispute' in which it found that although the picket-ing was ostensibly in protest against alleged sub-standard wages there was reasonable cause to be-lieve that its object was to compel an assignment ofthe precast installation work,and awarded thedisputed work within Dade and Broward Counties,Florida,to the employees representedby the Car-penters Union.Following the Board's Determina-tion,the Respondentby letter dated May 13, 1965,notified the Regional Director for Region 12 that itwould abideby theBoard's determination and onJune 2,1965, theRegional Director approved thewithdrawal of the charges in Case 12-CD-52.InOctober1965 members of Respondent en-gaged in aworkstoppage on the jobsite at theSouth Campus project at Miami-Dade County Ju-nior College(South Campus)when carpenters onthe job told them that the precast work had beenassigned to the Prestress carpenters.Prestress172 NLRB No. 19 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereupon filed charges in Cases 12-CD-79 and12-CC-401 alleging that the Respondent induceditsmembers to engage in the work stoppage with anobject of forcingan assignmentof the precastconcrete installation work to its members in viola-tion of Section 8(b)(4)(i) and (ii)(D) of the Act,and that the Respondent in pursuit of that objecthad also engaged in conduct violative of Section8(b)(4)(i) and (ii)(B) of the Act. The RegionalDirector found merit to the charges, reopened Case12-CD-52, and issued an order consolidating thecases and a complaint and notice of hearing in theconsolidated proceeding.On the charges before him, the Trial Examinerfound that the Respondent's conduct at the fourprojects in 1964 which led to the filing of chargesin Case 12-CD-52 was in furtherance of an objectproscribed by Section 8(b)(4)(D) of the Act, but,as indicated, he concluded, for reasons hereinafterconsidered, that the Respondent was not responsi-ble for the workstoppageat the Miami-Dade Coun-ty Junior College South Campus project (SouthCampus), nor did evidence of an isolated threat topicket the project warrant the issuance of anorder.2The Trial Examiner therefore concludedthat the Respondent had not acted inconsistentlywith its commitment to comply with the Board'sDecisionandDeterminationinthe10(k)proceedings and no order was warranted.3After charges in Cases 12-CD-95 and 12-CD-97werefiled, and after remand, the Trial Examinerfound in effect that Respondent had never aban-doned its attempt to secure for its members thework which was the subject of the 10(k) proceed-ing in Case12-CD-52 and the Board's Determina-tionof Dispute in that case, and that the Respon-dent had violated Section 8(b)(4)(i) and (ii)(D) ofthe Act by its conduct in picketing the SunlandTraining Center project in December with an ob-ject of forcingan assignmentof the disputed workof installingprecast items to its members. The TrialExaminer also found on the record then before himthat the Respondent had exerted pressure on thegeneralcontractor, Volpe, a neutral employer, inrThe Trial Examiner foundRespondent's Business Agent Wells hadthreatened the general contractor's project superintendent,Shackelford,with picketing at South Campus if Respondentfailed toget an assignmentof the disputed work.'Before reaching the substantive issues,the Trial Examiner consideredand rejectedas withoutmerit procedural objections raised by theRespon-dent which,if sustained,would have barred consideration of the substan-tive issues.In essence,itwas the Respondent's contention that a new I0(k)hearing should have been held in Cases12-CD-95 and 12-CD-97. It ar-gued that as the National Joint Board for Settlementof JurisdictionalDisputes,in a jurisdictional dispute brought before it,had made an awardin favor of the Respondent,circumstances had changed to warrant theBoard reexamining the issueWe note that neither Prestress nor the generalcontractors involved hereinwereparty to the proceeding before the JointBoard,and that the Joint Board based its award on a 1923 decision ofan effort to force anassignmentof the disputedwork, and concluded that by such conduct, and byits threats to Shackelford back in October 1965 inpursuit of a similar object, the Respondent had alsoengaged in conduct violative of Section 8(b)(4)(i)and (ii)(B) of the Act. As to the charges relating tothe Triton Towers project, the Trial Examiner con-cluded that the General Counsel had failed to showthat the Respondent had induced the walkoff ofironworkers which followed when Prestress carpen-tersproceeded to install the precast items, andtherefore recommendeddismissalof those allega-tions of the complaint.We agree with the Trial Examiner to the extentthat he found on the evidence detailed in his Deci-sion that Respondent's picketing at the four jobsitesin 1964, which led to the filing of the charge inCase 12-CD-52, was in furtherance of its object tocompel the Employer to assign the precast installa-tion work at the various projects to employees whowere members of the Respondent rather than tothosewho were represented by the CarpentersUnion. It follows, in view of his further finding, withwhich weagree,that the Respondent violated Sec-tion 8(b)(4)(i) and (ii)(D) of the Act by its picket-ing at Sunland,that Respondent did not complywith its commitment to the Regional Director toabide by the Board's Decision and Determinationof Dispute, and that the Regional Director was cor-rect in reinstatingthe charge in Case 12-CD-52.While we alsoagreethat the Respondent had en-gaged inconduct violative of Section 8(b)(4)(i)and (ii)(B) of the Act, we predicate our findingonly on the fact, as found by the Trial Examiner,thatBusinessAgent Wells threatened Howland'sproject superintendent, Shackelford, on the SouthCampus job in October 1965.4 We reach a differentconclusion, however, with respect to the other in-cidents described in the TrialExaminer's originaland supplemental decisions.2.Miami-Dade County Junior College, SouthCampus: As indicated, the Trial Examiner foundthat the Respondent was not responsible for thewalkoff at the South Campus project and that therecord but did not otherwise give any consideration to the relevant factorswe normally consider in making our determinations in jurisdictionaldispute cases. (SeeLocal 132,InternationalUnion of OperatingEngineers,AFL-CIO (Pritchard Electric Co., Inc.),168 NLRB 374.) But apart fromsuch considerations we find no compelling equity in Respondent's claim tothe disputed work so as to justify a reconsideration of the issue.4We do not adopt the Trial Examiner's finding of an 8(b)(4)(i) and(ii)(B) violation based on his finding that the Respondent threatened andexerted pressure on secondary employers such as Volpe at the Sunlandproject for the purpose of having them cease doing business with Prestress.We do so because of the absence of any allegation in the complaint charg-ing the conduct to be in violation of that sectionof the Act,and because ofRespondent's claim that it was for that reason unprepared to litigate that is-sue. LOC. NO.272, IRON WORKERS209allegations of the complaint failed for that reason.We believe, however, that the Trial Examiner didnot accord the weight to the General Counsel'sevidence that it deserved.It is evident that Respondent,notwithstandingthe Board's award of the work to the carpentersand its agreement to comply therewith,had not,despite a temporary period of compliance, aban-doned its claim to the work nor its efforts to secureits at the South Campus project;its business agentthreatenedHowland'sprojectsuperintendent,Shackelford, with "labor troubles" if Respondentdid not get this work;Respondent'smembers em-ployed byBay SteelProducts Company walked offthe job when they learned that the Prestress car-penters had been awarded the work; and within amatter of 2 days members of Respondent on oneoccasion proposed to Superintendent Shackelfordthat Howland sign a contract which was then ten-dered to him,and on another occasion reiteratingtheir demand that Howland sign a contract withRespondent, warned Howland's vice president, Lit-tle, that the men would not return to work untilHowland signed a contract.6 The Trial Examinerwas of the opinion that the action taken by BaySteel's ironworkers was not attributable to Respon-dent even though concerted. However it is incon-ceivable tous inview of the long history of fuedingbetween Respondent and the Carpenters over theassignmentofprecastinstallationwork thatRespondent'smembers were not aware that it wasRespondent's fixed policy to lay claim to the work.Ironworkers had picketed Prestress in 1964 at theUniversity of Miami Student Union Building, theMiami-Dade County Junior College, North Cam-pus, the Pompano Beach Incinerator No. 2, and theFamily Finance Building in Dade and BrowardCounties, Florida, in what was clearly an effort toforce assignment of the work of installing precastitems to ironworkers,and, as the record herein alsoshows, walkoffs and threats of picketing were notuncommonly associated with failureof theRespon-dent to secure the assignment of such work. Thuswe believe that, when on October 19, 1965, BaySteel's ironworkers walked off the job on learningof the assignment of the work of installing precastitems to Carpenters, it is more reasonable to inferthat they were induced as much by Respondent'sknown policy of claiming such work and opposingitsassignment to other than its own members, asthey were by the alleged taunts of the carpenters.Indeed,the circumstances,inwhich Bay Steel'sstriking ironworkers presented to Howland forsignature copies of Respondent's contract,emanat-ing from Respondent'sbusinessoffice,whichobligatedHowland to assign all installation ofprecast items to Respondent'smembers and thecomment of another member of Respondent to oneof Howland's officials while making a similar de-mand that they (the ironworkers) would not returnto work until Howland signed the contract are morepersuasive of an inference that this action wasbeing dictated by Respondent than that it was thevoluntary act and initiative of, as the Trial Ex-aminer himself observed,"an uneducated, inarticu-late person such as Beverly Light." We find, con-trary to the Trial Examiner, on these facts and therecord as a whole that the General Counsel fullysustainedhis burden of establishing Respondent'sliability for the unlawful conduct of its agents andmembers.In light of the foregoing, we find that the absenceof any direct evidence that any official or agentspecifically directed the ironworkers to engage in awork stoppage is not determinative of Respondent'sresponsibility.Circumstantial aswellasdirectevidence may be considered by the Board,7 as arealistic analysis of Respondent's conduct is all thatis required. If, after such analysis, the Board is per-suaded of Respondent's illegal involvement, it is notforeclosed from finding a violation because of theabsence of direct evidence. To contend here thatthe ironworkers were acting independently in theexercise of their own free will and initiative ratherthan carrying out Respondent's policy, as clearlyand repeatedly shown by the 1964 picketing andother incidents which the Trial Examiner found tobe in furtherance of an object proscribed by Sec-tion 8(b)(4)(D), is to overlook the basic and fun-damental realities of industrial life..Accordingly, we find that on the entire recordherein there is sufficient evidence that, despiteRespondent's careful avoidance of any overt actionin supportof the walkoff of October 19, 1965,Respondent actually did direct and/or support itsmembers in the work stoppage in an illegal attemptto compel assignmentof the disputed work. As thiswork stoppage was directed at employers and em-ployees not parties to the dispute between Respon-dent and Prestress, we find that Respondentthereby violated Section 8(b)(4)(i)and (ii)(B) aswell as Section 8(b)(4)(i) and (ii)(D) of the Act.3.The Triton Towers: The Trial Examiner alsofound that there was insufficient proof that Respon-Apparently the Joint Board's award atthe VAHospital led the Respon-dent to undertake to challenge the Board's determination.4 Thecontract provided that members of Respondentwould perform theprecast work throughout the South Florida area,including the counties ofDade and Broward,and that Howland would require its subcontractors toconform to this provision.'Local 25,InternationalBrotherhood of Electrical Workers, AFL-CIO(New York TelephoneCompany), 162 NLRB 703.354-126 O-LT - 73 - pt. I - 15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent was responsible for the work stoppages at theTrition Towers project on February 1, 1967. We donot agree.The facts here closely parallel those atSouth Campus. Thus, during the week before thework stoppage occurred the Respondent's steward,AndyZakutney,an employee of Bay Steel,protested the assignmentof the precastinstallationto the Carpenters to Howland'svice president,Robert Little, and at that time told Little that hedid not believe that his ironworkers would work onthe job wherethe carpenters were doing workclaimed by the ironworkers.When the Prestresscarpenters commenced the installation of theprecast stairways,several of the Bay Steel's iron-workers reported to Zakutney that they were sickand walked off the job.Howland's construction su-perintendent, Hill, approached Zakutney about thestoppage; Zakutney merely replied that he couldnot help it if the men went home sick. They did notreturn to work until after the Respondent was ableto negotiate with Howland to provide that part ofthe precast installation work would be assigned tothe ironworkers.Considered in the light of theRespondent's past unlawful conduct,it is clear thatthe action taken by Zakutney and the ironworkerswas in furtherance of Respondent's policy to insiston the assignment of such work to members of theRespondent.We can no longer find this conduct tobe isolated but view it as part of a pattern of unlaw-ful conduct designed to achieve an unlawful object.Accordingly, we find that the work stoppages at theTriton Towers on February 1 and 2, 1967, werecaused by the Respondent and that Respondentthereby violated Section 8(b)(4)(i) and (ii)(D) ofthe Act.4.While we agree with the Trial Examiner thatunfair labor practices found herein indicate that theRespondent's failure, or refusal as we see it, tocomply withitscommitmentto theRegionalDirector to abide by the Board's Determination ofDispute has pervaded the membership, we nonethe-less do not believe that effectuation of the policiesof the Act requires Respondent to read copies ofthe Board's notice in regularly scheduled meetingsof the membership. We think that the Trial Ex-aminer's recommendation, which we adopt, thatthe Respondent mail copies of our notice to eachmember will be sufficient to effectuate the Act'spolicies.Accordingly, we shall delete from the TrialExaminer'sRecommendedOrder therequirementthat copies of the notice be read by Respondent toitsmembership.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order as set forth in the Trial Examiner'sSupplemental Decision and Recommended Orderand orders that Respondent, Local Union No. 272,International Association of Bridge,Structural andOrnamental Iron Workers, AFL-CIO, its officers,agents, and representatives,shall take the action setforth in the Trial Examiner's Recommended Order,as hereinmodified:Delete the following party from paragraph 1(b)of the Recommended Order and from the Appen-dix: John A. Volpe Construction Co., Inc.Delete the following from paragraph 2(c) of theRecommended Order: ", by reading such docu-ments in regularly scheduled meetings of the mem-bership, and."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN,Trial Examiner:Thisproceeding,heard beforeme at Miami,Florida, on April 5through 8,1966, involves primarilythe question ofwhether Local Union No. 272, International As-sociation of Bridge,Structural and Ornamental IronWorkers, AFL-CIO(herein the Respondent), vio-lated the so-called "jurisdictional dispute"sectionof the National LaborRelationsAct, as amended(herein calledthe Act),'by engaging in certain actsand conductmore fullydetailed herein.The original charge inCase 12-CD-52 was filedon July 31, 1964,amended August31, 1964, byPrestress Erectors,Inc. (hereincalledPrestress orthe Employer).This chargealleged, in substance,that Respondent had, sinceJune 30, 1964,illegallypressured employeesemployed by the Employer,and other individuals,to cease performing services,and threatened,coerced,and restrained certainnamed employers,with an object of forcing orrequiring the employer to assignthe work of haul-ing and erecting precast concrete members orpanels on construction jobs in the Miami area to'Section 8(b)(4)(i) and(ii)(D). This section states in relevant part:(b) It shall be an unfair labor practice for a labor organization or itsagents-(4)(i) to engage in, or to induce or encourage any individual em-ployed by any person engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in the course of his em-ployment to use, manufacture,process, transport, or otherwise handleor work on any goods, articles, materials,or commodoties or to per-form any services, or (ii)to threaten,coerce, or restrain any personengaged in commerce or in an industry affecting commerce, where in(D) forcing or requiring any employer to assign particular workto employees in a particular labor organization or in a particulartrade,craft,or class rather than to employees in another labor or-ganization or in another trade,craft, or class, unless such em-ployer is failing to conform to an order or certification of theBoard determining the bargaining representative for employeesperforming such work. LOC. NO.272, IRON WORKERSemployees who are members of Respondent ratherthan to employees who are members of the Carpen-ters' District Council of Miami, Florida, and Vicini-ty(hereintheCarpentersUnion).Shortlythereafter, pursuant to the direction contained inSection 10(k) of the Act,2 the National Labor Rela-tions Board (herein the Board), through the ActingRegional Director for Region 12, issued a notice ofhearing for the purpose of taking testimony andresolving the dispute,such hearing being held dur-ing the months of September and October 1964.After a hearing in which all interested parties par-ticipated, the Board, on or about April 29, 1965, is-sued its Decision and Determination of Dispute inthat case (152 NLRB 269) in which it found anddetermined that employees represented by the Car-pentersUnion rather than those represented byRespondent were entitled to the work in dispute.Thereafter, on or about May 13, 1965, Respon-dent notified the Regional Director for Region 12,in writing, that it would abide by the Board s deter-mination.Accordingly, on June 2, 1965, the Re-gionalDirector approved the withdrawal of thecharges in12-CD-52.Subsequently, however, in October 1965, mem-bers of Respondent engaged in a work stoppage ona construction project known as the South CampusofMiami-Dade County Junior College, whichresulted in the charge in Cases 12-CD-79 and12-CC-401. This charge claimed, in substance,that byengagingin such conduct the Respondenthad again violated Section 8(b)(4)(D) of the Act.3The Regional Director, findingmerit to thecharges, withdrew his approval of the withdrawal inCase 12-CD-52, and issued an order consolidatingallcases, along with the instant complaint andnotice of hearing.At the hearing all parties with the exception ofthe Carpenters Union were present and representedby counsel, were given full opportunity to presentevidence,examine and cross-examine witnesses, tooffer oral argument, and to file briefs. Oral argu-ment was waived by all parties. Subsequent to theclose of the hearing, helpful briefs were filed withme by counsel for the Employer and the Respon-dent.Upon the entire record in the case,4 including myobservation of the demeanor of the witnesses whiletestifying, and a consideration of the arguments ofcounsel, I make the following:That section states:Whenever it is charged that any person has engaged in an unfairlabor practice within the meaning of paragraph(4)(D) of Section8(b), the Board is empowered and directed to hear and determine thedispute out of which such unfair labor practice shall have arisen, un-less, within ten days after notice that such charge has been filed, theparties to such dispute submit to the Boardsatisfactoryevidence thatthey have adjusted,or agreed upon methodsfor the voluntary adjust-ment of,the dispute.Upon complianceby theparties tothe disputewith the decision of the Board or upon such voluntary adjustment ofthe dispute,such charge shall be dismissed.FINDINGS OF FACTI.THEJURISDICTIONAL FACTS211The complaint alleges and the answer admits thatthe Employer is a Florida corporation with its prin-cipal office in North Miami, Florida, whereit is en-gaged in the business of providing crews for thedelivery,erection,and installationof precastconcrete building material. It normally performs itsservices as a subcontractor for precast concretemanufacturers. (For purposes of this case, the prin-cipalone is afirm known as Concrete Structures,Inc., of North Miami.) It is alleged herein that dur-ing the 12 months preceding the filing of thecharges, the Employer performed services valued inexcess of $50,000 for Concrete Structures, Inc.,which annually purchases and receives goods, sup-plies, and materials valued in excess of $50,000directly from locations outside the State of Florida.On this basis, the Board found in the Section 10(k)proceedings "that the Employeris engaged in com-merce within themeaningof Section 2(6) and (7)of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction herein." Since therecord in that proceeding becomes part of therecord in the instant proceeding (see Section102.92 of the Board's Rules and Regulations,Series8), such finding is probably sufficient and adequatefor the purpose of asserting jurisdiction herein.However,sinceRespondent,in itsanswer,raisesthe issue,certain additional findingsaremade asfollows:The complaintalleges,the answer admits, and Ifind that the followingnamedcontractors and sub-contractors were present and performed services atvarious jobsites involved herein, and were, at alltimes material,persons engaged in commerce or inan industryaffectingcommerce within themeaningof Sections 2(6) and (7) and 8(b)(4) of the Act:Gust K. Newberg Construction Company, GulfStates Steel Company, International Builders ofFlorida,Inc.,SheffieldSteelProducts,Inc.,Erectors of Florida, Inc., McDonald Air Condition-ing Company, Eldridge Electric, Inc., Edward M.Fleming Company, Inc., Wylo Steel of Florida,Inc.,5Otis Elevator Company, Millman Construc-tion Company, Biscayne Metal Fabricators, FrankD. Lapp, Gresham Electric Company, United SheetMetal Company, Inc., Fred Howland, Inc., Poole &'The same conduct formed the basis for a later charge in Case12-CC-401,filed January3, 1966.4 Subsequent to the hearing,counsel for the General Counsel filed withme a motion to correct the record,which was duly served on the otherparties.No objections having beenfiled,the motion is granted. In additionto the corrections therein noted,Imake the following additional cor-rections:p. 36,1. 18, change"I" to "you";p. 85,1. 1, change "Gopman" to"Jeffers"; p. 212, 1. 2, change "you" to "they"; and p. 221, 1 7, change"tangible" to "tangential "' The complaint was amended at the hearing to reflect the correctspelling of the name of this firm. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDKent,Snapp, Inc.,Marks Brothers Company,Poston Bridge and Iron Company,and Bay SteelProducts Company.The evidence further establishes and I find thatthe contract between Fred Howland, Inc., and theDade CountyBoardof Public Instruction for theconstruction of theMiami-Dade County JuniorCollege addition is valued in excess of$5 million ofwhich Concrete Structures'subcontract is valued inexcess of $300,000, and the Employer's subcon-tract is valued in an amount in excess of$46,000. Itis reasonable to assume that a construction projectof that magnitude would cause the flow of largequantities of goods across state lines,affecting com-merce.6On the basis of all the foregoing, I find,as did theBoard in the 10(k) proceeding, that the Employeris engaged in commerce within the meaning of Sec-tions 2(6) and (7) and 8(b)(4) of the Act, and thatitwill effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONSINVOLVEDThe complaint alleges, the answer admits, and Ifind that the Respondent and the Carpenters Unionare labor organizations within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIRLABOR PRACTICESA. BackgroundSummarizing the Board's findings in the 10(k)proceeding for the purpose of giving context andmeaning to the issues in the instant case, the IronWorkers Union and the Carpenters Union havebeen in disputefor many yearsconcerning the as-signment of work involving the installation ofprecast' concrete. The Board found specificallythat: "In the late 1950's and 1960's representativesof the Iron Workers and Carpenters attempted onseveral occasions to reach an agreement on precastinstallation work in southern Florida. But no lastingsettlementhas ever been consummated." Ac-cordingly,the two Unions have"continued to presstheir competing claims in Southern Florida to thepresent time."The Board further found that the Employer com-menced operations in early 1961 and at first as-signed the job of erecting precast material to em-ployees represented by the Respondent.However,in 1963,theEmployer commenced hiring em-ployees represented by the Carpenters Union exclu-sively for such work-and during that year signed anagreement with such Union recognizing it as theexclusive bargaining representative of carpentersnternationalAssociation, Local 299 (SM. Kisnerand Sons),131 NLRB 1196, 1199.' "Precast"is a broad term denotingany concreteitem castat a placeother than its final position in the building structureWith particular appli-cation to the instant matter, the recordshows thatConcreteStructures,engaged in the work of the Employer,and stipulat-ing that"the work of erecting,rigging and/or weld-ing on the site of any construction job of anyprecast shape used or handled by the Employershall be assigned to qualified carpenters."B.The 1964 disputesAs detailed by the Board in its Decision in the10(k) proceeding there were four instances ofpicketingby theRespondent at jobsites in theDade-Broward County area during the summer of1964 involving the Employer. These four jobs werethe University of Miami Student UnionBuilding,theMiami-Dade County Junior College, NorthCampus,8 Pompano Beach Incinerator No. 2, andthe Family Finance Building. Incinerator No. 2 islocated in Broward County, the other three jobs arein Dade County. The record shows that in each in-stance Respondent commenced picketing at therespective jobsite very shortly after the Employer'scarpentersbegan installation and erection ofprecast concrete, and that as a result employeeswho were members of Respondent and who workedfor other employers on the job, as well as em-ployees of other contractors and subcontractors,walked off their jobs.The picketing at each constructionsitelasted forvarying amounts of time, and in each case thelegend on the picketsignsread: "Pretress Erectorspays substandardwagesto employees. Iron Wor-kers Local 272."The Board found in the prior proceeding that byengagingin the picketing hereinabove described,"there is reasonable cause to believe the Iron Work-erswas engagingin conduct violative of Section8(b)(4)(D) . . ." I am convinced and thereforefind that there is substantial evidence in the recordherein to conclude that an object of Respondent'spicketing at the four jobsites in 1964 was infurtherance of its purpose to compel the Employerto assign the precast installation work at the variousprojects to employees who were members ofRespondent rather than to those who were mem-bers of the Carpenters Union. Thus, shortly afterpicketing commenced on the University of Miami,lobsite about July 1, 1964, a meeting was arrangedamong representatives of the general contractor,the Employer,and the International representativesof the interested unions (the Ironworkers, Carpen-ters,and Brick Masons)to discuss the dispute.Although there were three such meetings, therepresentative of the Carpenters Union did not ap-pear until the last one. It is clear that at thesemeetingstherepresentativesofRespondentclaimed that the erection of the precast materialbelonged to its members rather than members ofInc., normally manufactured the precast items and subcontracted the haul-ing, erection,and installation of such items to the Employer'To be distinguished from the South Campusjob which was involved inthe 1965 work stoppage,described in more detail,infra. LOC. NO. 272, IRONWORKERSthe Carpenters Union and that, indeed, at the lastmeeting when the representative of the CarpentersUnion did appear,Respondent'srepresentative,Walsh,accused him of reneging on an agreement ofa year agothat the work "should be the Iron Wor-kers'."Further evidence as to the object of the picketingwas furnished by the undenied testimony of thegeneral contractor on the Pompano Beach In-cineratorjob who testified that, after the Respon-dent's picketing commenced at that jobsite, he in-terrogated theRespondent'sassistantbusinessagent as to the purpose thereof.The response wasthat the picketing was the general contractor's faultbecause it allowed the employer to do the workthat was"awarded" to the Respondent.Respondent contended that the purpose of thepicketing was to advise the public of the substan-dard wages being paid the employees performingthe disputed work, as evidenced by the legend onthe picketsigns.9However, there is absolutely noevidence in the record respecting any conversationbetweenrepresentativesofRespondentandrepresentatives of any of the general contractors orsubcontractors or the Employer regarding wagerates.Rather all of the conversations were con-cerned with who was to perform the work consider-ing such factors as area practice, tradition, qualifi-cations, etc. Accordingly, and in the light of thetimingofthepicketing,theconversationshereinabove adverted to respecting the object ofthe picketing,and the absence of any substantialevidence to support the contention that the purposeof the picketing was to protest substandard wages, Ifind and conclude that the picketing on the fourprojects in 1964 was in furtherance of an objectproscribed by Section 8(b)(4)(D).19C. Events in19651.The Board's Decision and Determination ofDispute,and Respondent's compliance therewithAs stated above, the hearing in the 10(k)proceedings commenced in September and endedin October 1964. There was an apparent agreementthat from that time until the Board reached its deci-sion,Respondent would not engage in any picket-ing in furtherance of its dispute with the Carpentersrelative to the matterof theerection and installa-tion of precast materials.As previously noted, theBoard on or about April 29, 1965,11 rendered itsDecision and Determinationof Dispute, finding,inter alia,as follows:' The record shows that the carpenters performing the disputed workwere,in fact,paid substantially less than the prevailing wage being paidironworkers.'gin making this finding I have also taken into consideration the admis-sion against interest made by counsel for Respondent at the hearing in Case12-CD-42,at pp.1494-95 of the transcript of that proceeding,in a col-loquy with counsel for the Carpenters Union as follows:Mr Kaplan(counsel for Carpenters):Then you are saying that the2131.Employees of Prestress Erectors, Inc.,currently represented by the Carpenters' Dis-trictCouncil of Miami, Florida and Vicinity,AFL-CIO, are entitled to perform the follow-ing work:Erecting and installing all precast concreteitemsperformed by Prestress Erectors,Inc., inits building construction work within Dade andBroward Counties, Florida.2.Local Union No. 227, International As-sociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, is not entitled, bymeansproscribed by Section 8(b)(4)(D) ofthe Act, to force or require the Employer toassign theabove work to ironworkers who arerepresented by it.It is alleged in the instant complaint,admitted byanswer, and I find that on May 13, 1965, Respon-dent notified the Regional Director for Region 12of the Board, in writing, that it would abide by theBoard's Decision and Determination of Disputehereinabove set forth, and thereafter, on June 2,the Regional Director approved the withdrawal ofthe charges in Case 12-CD-52.2.The issuesThe remaining issues in this case are: (1) whetherawork stoppage engaged in by members ofRespondent in October at the Miami-Dade JuniorCollege, South Campus, jobsite was the responsi-bility of Respondent; and (2) if so, was such stop-page in furtherance of an object proscribed by Sec-tion 8(b)(4)(D), and therefore inconsistent withRespondent'scommitment to the RegionalDirector.3.The factsleadingup to the walkoutOn July 23 Fred Howland, Inc. (herein calledHowland), a general contractor in the Miami area,was awarded a contract by the Dade County Boardof Public Instruction to build five edifices at theMiami-Dade Junior College, South Campus. OnJuly 26 Howland notified Concrete Structures, Inc.,of its intention to award the latter a subcontractcovering the furnishing and installation of certainprecast concrete materials.12 On July 28 ConcreteStructures, Inc., advised the Employer by letter thatinasmuch as it had received a letter of intent fromHowland, it was its (Concrete Structures) intentionto enter into a contract with the Employer utilizingthe latter to perform the hauling and erection of allprecast wall panels and loggia units in the specifica-picketing[at theDade CountyJunior College site] was only for thepurpose of forcing an assignment of that material?Mr. Gopman(counsel for the Iron Workers):That is correct." All dates hereinafter refer to the year 1965 unless otherwise indicated'sThe actualcontract between Howland and Concrete Structures, Inc.,detailing the above-stated agreement was not actually signed untilDecember 13, but was predatedJuly 23.Itwas explained that the delaywas caused,in part,by one of the parties losing some of the original papers. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDtions.Howland commenced actual construction onthis project in August.Henry Shackelford, a superintendent on the jobforHowland, credibly testified that he first metKenton Wells, business agent for the Respondent,on the jobsite around September 1. At that timethere was only a matter of introduction, and noconversationwas had concerning precast work.However, around the middle of September he had asecond conversation withWells in which theerection of precast paneling was mentioned. Thisdeveloped in connection with the construction of aVeteransAdministrationHospital in the Miamiarea.Wells advised that there had been a fight overwho was to get that work, and that he (Wells) hadgone through a lot of effort in an attempt to securethe work for his members and that he hoped hewould be successful."A third conversation was had between Shackel-ford and Wells on the jobsite about October 1. Onthat occasion, Wells advised that the Iron Workershad received an award from the National JointBoard for Settlement of Jurisdictional Disputes(hereinafter called the Joint Board) to perform thework of erecting precast concrete wall panels at theVeteransAdministrationHospital,and showedShackelford a copy of the award."' According toShackelford,Wells advised that Howland wouldhave the same dispute on that job and that Wellswanted the precast work. Shackelford explainedthat Howland was a reputable union contractor andwould abide by any legalagreementthat the Unionwas able to obtain, and would also have any of itssubcontractors abide by any such agreement. Wellsasked who had been awarded the precast work onthis job and Shackelford replied that all he had wasa file folder with "Concrete Structures" on it. HeadvisedWells that as far as he knew ConcreteStructures had been awarded the work, but that he(Shackelford) did not have an executed copy of thecontract.Wells replied that an unnamed contractoralways performed the erection of these panels andthatsuchcontractoronlyusedcarpenters.tsShackelford further testified that during this con-" Neither Howland nor the Employer were participants,as far as therecord shows,in the Veterans Hospital job,although Concrete Structures,In, apparently furnished the precast concrete." See G C.Exh. 6." Shackelford's testimony at this point was quite cryptic. A reasonableinference from the testimony is that Wells,upon being advised thatConcrete Structures,Inc , had been awarded the precast work,commentedthat that firm always used the Employer to perform the erection work andthat the Employer only used Carpenters and never used Iron Workers incarrying out this function.The evidence shows that in most instancesConcrete Structures did subcontract the hauling and erection of precastitems to the Employer,but not always.14The foregoing findings are based upon the credited testimony ofShackelford who impressed me as being a candid and forthright witnessWells testified that he saw Shackelford on two occasions at the jobsite priorto October 19. He testified that on each occasion he carried with him aproposed contract(which is a form consisting of two pages-see G.C. Exh.5) which,in essence,binds the signatory employer to award the erection ofprecast concrete items to the Iron Workers Union.When he first askedShadelford to execute the contract,the latter replied that Howland wouldabide by all Joint Board rulings. Wells said that he left the jobsite but cameback later in the day and brought the decision on the Veterans Hospital andversationhe was informed that if the Iron Workersdid not get the award of the precast work on hisjob, that there would probably be union difficultiessuch as a picket line.164.The work stoppageOn Tuesday, October 19, a work stoppageoccurred at the Howland jobsite involving ap-proximately11ironworkersthenemployedby Bay Steel Products Company who had atthat time, as previously noted, commenced work onthe project. Beverly Light,a BaySteel employee(and brother to job steward, Gordon Light),testified that when he arrived at work on that day atapproximately 7:15 a.m., the carpenters on the jobemployed by Howland were "riding," taunting, andharassingthe ironworkers claiming that they (thecarpenters) had secured the contract to performthe erection of the precast wall paneling. Lighttestified that this conduct on the part of the carpen-ters continued until all of the ironworkers em-ployed by Bay Steel left the project. None of theironworkers worked that day although there waswork scheduled for them to perform.Sam Rogers,an official of Bay Steel ProductsCompany, testified that he arrived at the jobsiteabout 7:50 a.m. and did not find any of his em-ployees working although there were supposed tobe about 11 on the job. Rogers attempted to con-tact Kenton Wells,the businessagent of Respon-dent, by telephone at the union hall, but was unableto do so. He further testified that he left word tohave Mr. Wells contact him but that Wells did notcall him that day.Shackelford testified that he arrived at the jobsiteabout 8 o'clock and was informed that no ironwor-kers wereon the job. However, shortly thereafter,as Shackelford started toward his office, a car ap-proached containing one Joe Heilrigel, the iron-workers "pusher" (foreman for Bay Steel ProductsCompany), who handed Shackelford a blank copyof the proposed contract (G.C. Exh. 5).17 Attachedto the contract, according to the testimony ofshowed itto ShackelfordHe thought he left his card on the contract whichhe left withShackelfordOn a second occasion whenWells visitedShackelford he asked him tosign the contract again and the latter said that he would"take care of it,"and Wells thoughtthat he wouldnot have any problems in getting him tosign it because Shackelford seemedverywillingWells furthertestified thaton both occasions when he went to the jobsite and spoke with Shackelford,Gordon Light,job steward for Bay Steel ProductsCompany(who was al-readyworking at the jobsite at that time since they were a subcontractorresponsible for the erection of structural steel),accompanied him. Light,who was present at the hearing on at least one occasion,was not called as awitness by Respondent even though there were conflicts in the testimony asbetween Shackelford and Wells. (Shackelforddid not testifythat anyoneaccompaniedWells at thetime of his conversationswith Wells )Wells was not impressive as a witness,being quite vague, indefinite, andhesitant in his answers to many questions, and, considering his demeanorand the failure to call Light as a corroborating witness,I credit Shackelfordin his testimony to the extent that it varies from thatof Wells.17This was identifiedas the same blank proposedcontractform whichWells testified that he handed Shackelford in earlier meetings(see fn. 16,supra.) LOC. NO.272, IRON WORKERS215Shackelford,was the business card of KennethWells.t9On Wednesday, October 20, about 8:30 a.m., 2employees of Bay Steel Products Company whowere members of Respondent and participated inthe work stoppage came to the jobsite.They wereBeverly Light, a brother of job steward GordonLight, and one Meadows. They approached Su-perintendent Shackelford and Sam Rogers, an offi-cial of Bay Seel, outside of the General Contrac-tor's field office and presented Shackelford with aproposed contract,an exact replica of the docu-ment which Shackelford testified Heilrigel gave himthe previous day. Shackelford said that he couldnot do anything about it, so the group went down tothe coffee stand to converse with Mr. Robert Little,an executive officer of Howland. Light profferedthe contract to Little and stated that if it was signedthe men would come back to work but that theywould not do so until that time. Little respondedthat Howland did not negotiate with the Iron Work-ers directly but carried on their labor negotiationsthrough the Associated General Contractors. 19Little testified that he had made previous ar-rangements to meet with Rogers,KentonWells,and Shackelford at the ,jobsite on Wednesday morn-ing but that the meeting was already in progresswhen he arrived. He asked where Mr. Wells was,since he had been told that he would be at themeeting,but Beverly Light said that Wells couldnot make it and sent him (Light) instead. Littlefurther testified that during the conversation heasked Light if he (Little) could talk to Wells towhich the latter said if he (Little) had any questionto call him-that his card was on the contract. I donot credit Little's testimony on these aspects of theconversation for several reasons:(1) There was no testimony by any of the otherparticipants that the meeting had been prearranged.(2) There was no testimony by any of the otherparticipantsthatWells'name was mentioned in theconversation.(3) The testimony is contradictory to that ofShackelford (a witness for General Counsel whom Ihave credited) who testified that Kenton Wells'card had been attached to the contract which hadbeen proffered him the previous day by Heilrigel,and no other participant in the Wednesday conver-sation testified that Wells' card was attached to thecontract which Beverly Light proffered.(4) Little did not testify as to who advised himthatWells would be present at the meeting and it isdifficult to comprehend upon what basis Littletestified, since both Shackelford and Rogers statedthat they had attempted to reach Wells on severaloccasions during the previous day and had beenunable to do so; indeed, Little himself testified thathe telephoned Wells several times on Tuesday andWednesday but was unable to contacthim. In sum,Little's testimony, to the extent that it varies fromthat of the other participants to thediscussion, isnot credited.Wells testified that he had been in Fort Lau-derdale, Florida, on Tuesday, October 19, and inKey West, Florida, on Wednesday, October 20,returninghome late Wednesday afternoon.Itwas atthat time that he first learned of the workstoppageby talking with Sam Rogers of BaySteelProductsCompany and Gordon Light, the job steward,although he did not recall to whom he talked first.Rogerstestified thatWells returned his telephonecall lateWednesday afternoonand Rogers askedwhen the men would return to work; Wellsresponded that he would "see if he couldn't put themen back on the job thenext morning." Accordingto Rogers, there wasno discussionas to why themen wereoff the job, but rather when they couldbe expected to return to work. Wells testified thathe talked to job steward Gordon Light on Wed-nesdaynightand on the following day he (Wells)went to the homes of theemployees in aneffort toget them toreturn to work. Apparently, all the em-ployeeswho had participated in the walkoutreturnedto work by Fridaymorning.On Friday,Rogershad a conversation with Wellsat the jobsite.The discussion centered aroundwhether allthe men wereback in theirpositionsand whether there wasa possibility that the stop-page would reoccur. According to Rogers, Wellssaid no, that he ". . . [did not] think this thing willhappen again." The question of the reason for theworkstoppage was not discussedin that conversa-tion either.D. Analysis and Concluding Findings1.Theprocedural issuesAt the threshold, the Respondent raises twoprocedural questions which it contends, if answeredin its favor, would bar the instant proceedings.They may be stated as follows:(a) TheRegional Directorlacked the authorityto reopen Case 12-CD-52 after the Respondent19An objection to the testimony of Shackelford as to what Heilrigelstated as be handed Shackelford the proposed contract was sustained bythe Trial Examiner on the grounds of hearsay, it not being shown that Heil-ngel was an agent or official of Respondent who was in any way authorizedto bind Respondent respecting the subject matter at issue As above noted,Heilrigel was merely a member of Respondent who also happened to be aforeman for the Bay Steel Products Company.He was not called as a wit-ness by either party although not shown to be unavailable19The foregoing finding is based upon the testimony of Light,Shackel-ford,Rogers,and Little which is, to the extent set forth, essentially mu-tually corroborative.Rogers testified,in addition, that he asked Beverlywhy his brother Gordon had not brought out the contract to which Beverlyreplied that "I am bringing it out for him. He asked me to deliver it forhim." None of the other persons present were interrogated as to that par-ticular aspect of the conversation.However,Beverly Light testified that thecontract was given him by Heilrigel-not by Gordon Light-to be deliveredby Shackelford Under all the circumstances,and in view of my ultimatedisposition of the issue,I do not deem it necessary to resolve this particularcredibility point since even if Rogers is credited my decision would be thesame. 216DECISIONSOF NATIONAL LABOR RELATIONS BOARDhad agreed in writing to comply with the Board'sDecision and Determinationof Dispute, and theCharging Party withdrew its charges which the Re-gionalDirector approved; and(b) TheRegionalDirector had no authority toissue a complaint on the new charges since no Sec-tion 10(k) proceeding had been held on thesecharges.I find these contentions to be without merit.The essence of Respondent's argument is thatsincethe statutorylanguagerequires that thecharge be dismissed upon compliance by the partiesto the dispute with the decision of the Board, theRegional Director lacked authority to reinstitute itin the event of subsequent noncompliance.There is authority to the effect that once acharge is effectively withdrawn, it cannot serve tosupport allegations in a complaint referring toevents occurring more than 6 months before the fil-ing of a second charge.20 On the other hand, to ac-cept Respondent's contention could lead to an en-tirely absurd and incongruous result. For example,a Respondent Union could on one day agree tocomply with a 10(k) determination resulting in adismissalof charges and then the next day go outand engagein thesameconduct. This would, underRespondent's theory,necessitatethe filing of a newcharge,anew 10(k)hearing,andanew8(b)(4)(D) proceeding, on a continuous merry-go-round. Certainly, Congress intended no suchresult.Accordinly,atthehearing, I, in denyingRespondents motion, analogized the situation tothat where a Respondent enters into an informalsettlement agreement with a Regional Director inwhich,in return for the latter's not proceeding toformal litigation,Respondent agrees to cease anddesist from engaging in certainconduct. Should theRespondent continue its illegal conduct,there is nodoubt thatthe RegionalDirector could withdrawhisapproval of the settlement agreement andproceed as he would have done had Respondentnot made its commitment.Respondent argues that the instant situation isdifferent because the dismissal is directed by statuteand is not by agreement. But this appears to be adifferencewithout a distinction since the basicpoint which distinguishes the instant case from thecited ones is that here the Respondent made a com-mitmentwhich induced the dismissal (orwithdrawal)as in a settlement agreement,whereasthere the cases were dismissed after investigation orvoluntarilywithdrawn by the Charging Partywithout interventionof theRespondent.I likewise disagree with Respondent that the Re-gional Director possessed no authority to proceedto complaint on the new charge (Case 12-CD-79)without having a new 10(k) proceeding.Since it"See,e g,SquareD Company,105 NLRB 253, 254;Olin Industries,Inc., 97 NLRB 130,N.LR.B. v. SilverBakery Inc.,351 F.2d 37 (C.A 1,1965),N.L.R.B v Electric Furnace Company,327 F.2d 373 (C.A. 6,was alleged that the conduct of Respondent in Oc-tober 1965 was a continuation of its previous con-duct relative to its dispute with the CarpentersUnion concerning the erection of precast materials,and there was no indication that an agreed-uponmethod of voluntary adjustment had been success-ful in resolving the matter, the Regional Directorwas clearly authorized to proceed to complaintwithout noticing a new 10(k) proceeding in whichthe same issue would be litigated.ElectricalWorkersLocal 26, IBEW (McCloskey & Co.),147 NLRB1498, 1501-02.2.Responsibility of Respondent for the workstoppage of October 19Shortly after the basic Act was amended in 1947the Board inInternational Longshoremen's, etc.,Union (SunsetLineandTwineCompany )21discussed and set forth fundamental principlesrespecting responsibility of respondent unions forthe conduct of their officers and members in viewof the Act's amendment changing the law of agen-cy. The Board recognized that the amendment pro-vided a "clear statutory mandate to apply the 'ordi-nary law of agency' rather than the more stringentrule which had previously applied which exempted[labor] organizations `from liability for illegal actscommitted in labor disputesunlessproof of actualinstigation,participation,or ratification can beshown.' "22InSunset Line and Twinethe Board set forth thethree following fundamental rules of the law ofagency which would control decisions on the issuesof responsibility respecting labor organizations inthis kind of case:(1) The burden of proofison theparty as-serting an agency relationship,bothas to theexistence of the relationship and as to the na-ture and extent of the agent s authority.In this case the burden rests on the General Coun-sel to prove that the acts committed during thewalkout were committed by agents of the Re-spondent acting in their representative capacity.(2)Agency isa contractual relationship,deriving from the mutual consent of principaland agent that the agent shall act for the prin-cipal.But the principal's consent,technicallycalled authorization or ratification,may bemanifestedby conduct,sometimes even pas-sive acquiesence as well as by words. Authorityto act as agent in a given manner will be im-plied whenever the conduct of the principal issuch as to show that he actually intended toconfer that authority.(3)A principal may be responsible for theact of his agent within the scope of the agent'sgeneral authority, or the `scope of his employ-1964)R1 79 NLRB 148722 Idat 1507-09. LOC. NO.272, IRON WORKERS217ment'if the agent is a servant,even though theprincipal has not specifically authorized or in-deed may have specifically forbidden the act inquestion.It is enough if the principal actuallyempowered the agent to represent him in thegeneral area within which the agent acted.Applyingthe foregoing principlesto the case atbar, I find that the General Counsel failed to sustainhis burden of proof that the walkout of October 19was in any manner authorized,instigated, or in-duced by persons who were agentsof theRespon-dent.Stipulations in the record attest tothe factthat two of Respondent's officials,Business AgentKenton Wells and his assistant,Raymond Cramer,are agentsof Respondent, and I would find thatthey possessed the requisite authority to call thework stoppage.However,there is not the proverbi-al scintilla of evidence that either of these gent-lemen were present or otherwise engaged in con-duct at the time which could be said to have per-suaded the employees to walk off their jobs.The Board has in the past, based upon the recordin some cases'23found job stewards to possessauthority sufficient to bind the Union for their con-duct in those situations. I do not believe the recordherein would support a finding that Job StewardGordon Light had authority on the part of theRespondent to either instigate the stoppage or tomake proposalswhich, if accepted, would bindRespondent to call off the stoppage. But even if itbe assumedthatGordon Light possessed suchauthority, the only evidence in the record that heparticipated is the hearsay testimony of Rogers thatBeverly Light stated during the conversation onWednesday morning that his brother, GordonLight,sent him outto the jobsite with a copy of thecontract. Beverly Light, while not specifically deny-ing this remark,testified that Heilrigel was the per-son who suggested that he take the contract out tothe jobsite.Moreover, Beverly Light testified thatprior to the walkout, Gordon had come over and"told us that Mr. Shackelford said they would abideby the ruling of the Joint Board." This would seemto imply that Gordon was attempting to hold theworkers on the job rather then encourage a walk-out.Under all the circumstances, I find theevidence insufficient to conclude that the Union'sresponsibility for the work stoppage rested in anypart upon the conduct of Gordon Light.Finally,there is certainly no evidence thatBeverly Light,a mere union member,was given anyauthority by any responsible agent of Respondentto act on its behalf in the matter, nor was he a serv-ant of Respondent who might be said to be actingwithin the"scope of his employment."There is no gainsayin* the fact that some of thecircumstances surrounding the walkout cast longshadows upon the Respondent's contention that itwas entirely free of Respondent's direction andcontrol: (1) It occurred subsequent to Wells' at-tempt to secure an assignment of the work fromHowland; (2) Wells was rather conveniently out oftown and presumably out of contact with his homeor office during the first 2 days of the walkout; (3)Wells' personal card was attached to a proposedcontract submitted by a member of Respondent toHowland; 24 and (4) it seems unusual that an unedu-cated, inarticulate person such as Beverly Lightwouldassume the initiative of presenting a contractproposal unless there were some direction fromresponsible agents of the Respondent.But the burden of proving the violation rests, ofcourse, on the General Counsel, and not uponRespondent to disprove it. The foregoing circum-stances, while suspicious, do not measure up to therequisite proof, in my opinion, particularly whenconsidered along with the following counterveilingfactors: (1) It is to be recalled that the walkout oc-curred on a Tuesday-in the middle of the week.There is absolutely no evidence that the walkoutwas planned or that it was other than a spontaneousreaction by the ironworkers to the taunting of thecarpenters as testified to by Beverly Light. (2) Thiswalkout occurred long before the Employer wasscheduled to commence its operations on thejobsite, such operations not actually commencinguntil after the first of the year 1966. This wastotally unlike the pattern which existed respectingthe picketing engaged in by Respondent in 1964which always occurred almost immediately afterthe Employer commenced its operations on therespective jobsites. (3) Even though the Employertestified that he had some 300 to 400 jobs involvingthe erection of prestressed and precast materialsafter the Board's hearing in the 10(k) proceedinguntil the October work stoppage, there was noevidence that the Respondent had engaged inpicketing or pressure on the Employer elsewhere,or otherwise acted inconsistent with its commit-ment to the Regional Director. In short, there is nopattern to the activity here upon which an in-ference of control and direction by Respondent canbe based. (4) It is significant that after Rogers didcommunicate with Wells and notified him of thewalkoff,Wells immediately commenced activitiesdesigned to persuade the employees to return towork, and did in fact succeed within a matter of 1day inreturningall the employees to work.Clearly the foregoing factors are inconsistentwith the theory that the Union, by subterfuge, in-stigated and encouraged the employees to engagein a work stoppage. Accordingly, as previouslynoted, I find that the General Counsel has failed tosustain his burden of proving Respondent's respon-sibility for this walkout.2529Cf.Local 637, IBT (Southwestern Motor Transport, Inc),115 NLRB981, 986;Truck Drivers and HelpersLocal 728,Teamsters(GenuinePartsCompany),119 NLRB 399, 416.24However,the record shows that Wells was a local politician who mightbe expected to pass out such a card among the populace,and otherwisemake them available to his friends.45N.L R B. v. P. R. Mallory & Co., Inc.,237 F.2d 437 (C.A. 7, 1956);ILGWU v. N.L.R.B.,237 F.2d 545 (C A.D.C., 1956). 218DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving found that the Union was not responsiblefor the work stoppage in October, there is only onebit of evidence that the Union, since the Board'sdetermination on April 29, and the Union's agree-ment tocomply with it on May13, engaged in con-duct proscribed by Section 8(b)(4)(D) of the Act.That is the alleged threat made by Wells toShackelford around the first of October to the ef-fect that if the Iron Workers did not get the awardof the precastmaterialson the job, Howland wouldprobably have union difficulties such as a picketline.While I have credited Shackleford and dis-credited Wells' denial of thestatement, I do not be-lieve that it would effectuate the policies of the Actto recommend an order based upon this one iso-lated instance .26 In so concluding,Ideem it signifi-cant that Shackleford did not apparently considerthe alleged threat to be serious.He passed it off, ashe testified, "I get threats every day in this busi-ness."Having determined that there is insufficientevidence to show that the Respondent has acted in-consistent with its commitment to comply with thedecision and determination of the Board in the10(k) proceeding, I conclude that an order in thiscase is not warranted and will recommend that thecomplaint in its entirety be dismissed.27CONCLUSIONS OF LAW1.Prestress Erectors,Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) and Section 8(b)(4) of the Act.2.Local Union No. 272, International Associa-tion of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,is a labor organization withinthe meaning of Section 2(5) of the Act.3.TheRespondent has not engaged in the unfairlabor practices alleged in the complaint.RECOMMENDED ORDERItisrecommended that the complaint bedismissed in its entirety." As previously noted, it is to be recalled that the Employer testified thathe had engaged in several hundred jobs during the period between October1964 and October 1965,and there is no evidence that any similar conductwas engaged in by Respondent in any of these other situations.There is anintimation in the record that Respondent picketed a jobsite in Hollywood,Florida,subsequent to October 1965, where the Employer was performingwork.However,itwas not shown that such picketing was directed againstthe Employer,it being conceded by the Employer's president that the nameof the Employer was not on the picket sign legend as had been the case dur-ing the 1964 picketing." In view of this Decision,I do not reach Respondent's other defenses ar-gued in its brief.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEROBERT COHN,TrialExaminer:On August 8,1966, I issued an initial decision in this proceedinginwhich I recommended dismissal of the con-solidated complaint.The findings in that decisionmay be briefly summarized as follows:The original charge in Case12-CD-52was filedon July 31, 1964, byPrestess Erectors,Inc. (hereincalled Prestress or the Employer),alleging thatLocal UnionNo. 272,International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO (herein called the Respondent),had vio-lated Section 8(b)(4)(D)of the National LaborRelations Act, as amended(herein called the Act),by engaging in picketing and work stoppages atvarious construction projects in Dade and BrowardCounties,Florida,with an object of pressuringPrestress to assign the work of hauling and erectingcertainprecast concrete items to members ofRespondent rather than to its employees who arecurrentlymembers of the Carpenters'DistrictCouncil of Miami, Florida andVicinity, AFL-CIO(herein the Carpenters'Union).Pursuant to Sec-tion 10(k) of the Act,a hearing before a hearingofficer of the Board was held,and the Board issueditsDecision and Determination of Dispute on April29, 1965(152 NLRB 269), in which it was foundthat employees of Prestress currently representedby the Carpenters'Union are entitled to performthe following work:Erecting and installing all precast concreteitems performed by Prestress Erectors,Inc., inits building construction work within Dade andBroward Counties,Florida.'Following this Determination of the Board, theRespondent,on May 13, 1965,notified the Re-sional Director for Region 12 of the Board,in writ-ing, that it would abide by the Board's Decision andDetermination of Dispute,hereinabove set forth,and thereafter,on June 2,1965, the RegionalDirector approved the withdrawal of the charges inCase 12-CD-52.Subsequently,however, Prestress filed additionalcharges (Cases 12-CD-79 and 12-CC-401) inwhich it was alleged that Respondent engaged inconduct inconsistent with its pledge of May 13, byengaging in a work stoppage at a construction pro-ject in Dade County in October 1965, with objectsproscribed by Section 8(b)(4)(D) and (B) of theAct.Whereupon,the Regional Director,after aninvestigation in which he found merit in the lattercharges,withdrew his previous approval of thewithdrawal of the charge in 12-CD-52, con-solidated it with the subsequent charges,and issueda consolidated complaint grounded on all of them.Following a hearing on that complaint,I found, insubstance,that the evidence sustained the chargesof objectionable conduct which occurred prior tothe Board'sDetermination of Dispute;however, Ialso found that the General Counsel had not'The Board further found that Respondent " . . . is not entitled, bymeans proscribed by Section8(b)(4)(D) of the Act, to forceor require theEmployer to assign the above work to ironworkers who are represented byit." LOC. NO.272, IRON WORKERS219sustained his burden of proving that the work stop-page which occurred in October 1965, was charge-able to Respondent and, therefore, that it could notbe held that the Respondent had acted incon-sistentlywith its commitment to the RegionalDirector that Respondent would comply with theBoard's Determination. I therefore recommendeddismissal of the complaint.2Subsequently, the General Counsel filed excep-tions to my Decision and the Respondent filedcross-exceptions.While the case was pending be-fore the Board, Prestress, on December 9, 1966,and February 2, 1967, filed additional charges(Cases 12-CD-95 and 97) alleging that theRespondent, by certain acts and conduct, had againviolated Section (8)(b)(4)(D) of the Act. Whereu-pon, the General Counsel, acting through the Re-gional Director for Region 12, finding merit to thecharges, moved the Board to reopen the record, toamend the consolidated complaint to allege asviolative of Section 8(b)(4)(D) the acts and con-duct averred in the new charges, and to remand thesaid cases for further hearing before me. TheRespondent objected to the General Counsel's mo-tion.The Board, by Order dated March 21, 1967, assupplementedbyOrder dated April 14: (1)Granted the motion of the General Counsel, asamended, (2) amended the consolidated complaintto include the allegations grounded on the newcharges, and (3) remanded the proceedings forfurther hearing to be held before me on theallega-tions set forth in the consolidated complaint, asamended. The Board further ordered me, uponconclusion of such hearing, to prepare and serve onthe parties "a supplemental decision containingrevised or additional, findings of fact, conclusionsof law, and recommendations, if necessary, basedon any new evidence received."After several prehearing continuances, granted atthe request of the parties, a hearing was held, pur-suant to the said Order of the Board, at Miami,Florida,on September 6 and 7 at which theGeneral Counsel and the Respondent appeared andwere represented by Counsel.3 All parties were af-forded full opportunity to participate in the hearingand to present evidence. At the close of GeneralCounsel'scase-in-chief,Respondentmoved todismiss,upon which motion I reservedruling, andwill dispose of same in this Decision. The partieswaived oral argument, but subsequently filedposthearing briefs which had been carefully con-sidered.Upon the entire record in the case,' and from myobservation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGSAND CONCLUSIONS5THE PROCEDURAL ISSUESAt the outset, the Respondent raises severalproceduralissueswhich it is necessary to resolvebefore reaching the merits:1.Respondent contends that the Board actedwrongfully and not consonant with the provisions ofSection 10(k) of the Act in refusing to allow theCharging Party to withdraw all of its charges afterthe Charging Party had reached an agreement withthe Respondent Union, which agreement was notinconsistentwith the Board's Determination ofDispute. The record shows that subsequent to theBoard'sremandorder of March 21, 1967, asamended, April 14, 1967, the Charging Party fileda motion to permit withdrawal of charges in whichitwasasserted, in substance, that after the filing ofthe latest charges herein, the Charging Party andthe Respondent reached a basic understanding re-garding settlementof their dispute and thereforethe Charging Party did not believe that it wouldserve the purposes of justice nor the best interest ofall personsconcerned to continue to litigate thesematters, and prayed for leave to withdraw thecharges and to avoid further litigation.' Such mo-tion was opposed by both the General Counsel andthe Carpenters' Union, and by Order dated May 23,1967, the Board denied the motion of the ChargingParty.'When Respondent sought to adduceevidence on this issue at the hearing, I sustained theGeneral Counsel's objection thereto on the groundthat thiswas an issueupon which the Board hadruled and I was bound thereby.8' I did find that, on one occasion,an agent of Respondent had unlawfullythreatened a representative of a general contractor. However,I concludedthat this one instance of objectionable conduct was isolated and did notwarrant the issuance of a remedial order.'Counsel for the Carpenters'Union made a brief appearance only whena representative of his client was called as a witness.Unlike the first hear-ing, at the second hearing the Charging Party was not represented by coun-sel.' Subsequent to the close of the hearing,counsel for the General Counseland counsel for the Respondent submitted two stipulations for my ap-proval,and jointly moved their inclusion into the record as General Coun-sel's Exhibit 15(a) and(b), and 16.The stipulations are approved,and theexhibits are hereby received into evidence.Also, subsequent to the close ofthe hearing,counsel for the General Counsel submitted a motion to correctthe record in certain respects.Counsel for Respondent also filed such amotion,and, additionally,filed objections to two suggested corrections ofthe General Counsel, noting that"Respondent has no other objection toGeneral Counsel's motion."With respect tothe contested matter,my recollectionof the testimonyaccords with the General Counsel's, accordingly,I grant,intoto,his motionto correct the record and, withoutobjection,also grant Respondent's mo-tion to correct the record.' No jurisdictional issue was presented in the second hearing. In myoriginal decision I found thatthe Employeris engaged in commerce withinthe meaning of Sections 2(6) and(7) and 8(b)(4) of the Act, and that itwould effectuate the purposesof the Actto assert jurisdiction.Respondent,in its answerto the amendment to the consolidated complaint, admits thejurisdictional allegationsthereof, and the uncontradicted evidence relatingto the two constructionprojectsherein show that each is valued in severalmillions of dollarsAccordingly, I herebyreaffirm my original finding thatthe Board has jurisdictionof theseproceedings and that itwouldeffectuatethe purposesof the Actto assert such jurisdiction herein.'See G.C Exh. 12(p).' See G C Exh. 12(s)'However,the Respondent was allowed to make anoffer of proof on therecord as to the evidence it soughtto adduceon this issue. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Respondent contends that the Boardacted improperly and contrary to the Administra-tive Procedure Act and its own Rules and Regula-tions and Statements of Procedure in remandingthe case to the Trial Examiner for further hearingand inconsolidating all the unfair labor practicecharges and complaints.Here again,Ibelievemyself bound by the Board's ruling in the matterand no discussion will be had on this contention.3.The Respondent contends that the charges inCases 12-CD-95 and 97 should be dismissedbecause an agreed-upon method of settling thedispute existedby virtue of the fact that bothUnions involved and both general contractors werestipulated to the National Joint Board for the Set-tlement of Jurisdictional Disputes(herein called theJoint Board). Section 10(k) of the Act providesthat when a charge is filed alleging an unfair laborpractice proscribed by Section 8(b)(4)(D), theBoard is empowered to hear and determine thedispute unless... the parties to such dispute submit to theBoard satisfactory evidence that they have ad-justed,or agreed upon methods for the volun-tary adjustment of, the dispute.However,Prestess is not"stipulated" to the JointBoard and therefore it has not agreed upon thatmethod as a voluntary adjustment of the dispute.Moreover, the record shows that neither of thegeneral contractors involved in the instant proceed-ingwere,for reasons satisfactory to themselves,willing to submit the instant controversy to theJoint Board.Accordingly,any such"agreed uponmethod of voluntary adjustment" has broken downin the instant case and is thus not susceptible ofresolving this jurisdictional dispute.Accordingly,the qualifying provisions of Section 10(k) are notapplicable,and the Board has clear jurisdiction toproceed in a complaint proceeding under Section8(b)(4)(D).94.TheRespondent contends that the RegionalDirector should have ordered a new 10(k) hearingin Cases 12-CD-95 and 97 before proceeding to acomplaint on these new charges.One aspect of thisargument was disposed of in my original Decision(see section D,1) adversely to Respondent's con-tentions, and is reaffirmed here. Respondent, how-ever, now contends that since the original 10(k)hearing, and since the Board'sDetermination ofDispute, the Joint Board"has issued at least oneaward to the Respondent Union covering this work,inwhich it made reference to, or cited, a per-manent, binding, decision covering the type ofwork involved." 10While the Board may give duedeference to this decision of the Joint Board, I donot believe that this one instance entitles me to gobehind and determinede novothe Board's award inthe instant matter, and I decline to do so.tlII.THE UNFAIR LABOR PRACTICESA. At the Sunland Training Center ProjectJohn A. Volpe Construction Co., Inc. (hereincalled Volpe), was the general contractor at thisprojectwhichconsistedof approximately 32buildings located in Dade County, the value ofwhich was about $3,500,000. Volpe contracted outthe fabrication of precast concrete items to a firmnamed Meekins-Bamman who, in turn, sublet theerection of such precast items to Prestress.12 Con-struction on the project commenced in June 1966.On December 1, 1966, Charles Caraker, pres-identand financial secretary of Respondent,visited the project and spoke with the superinten-dent, John Sparkman.13 Caraker asked Sparkmanwho was going to perform the erection of the faciastone on the job, to which the latter replied that ithad been sublet to Prestress. Caraker replied thatthey (the Union) would have to do somethingabout that, to which Sparkman retorted that if theypicketed the job he would do hisutmost to get aninjunction against them. Whereupon Caraker left. 14Sometime later that day, Caraker returned toSparkman's office in the company of a foreman onthe job. Caraker asked Sparkman if the latter wouldtake the matter to the Joint Board, to which Spark-man replied that he had no authority in that respectand that Caraker would have to take it up with DanPhillips in themainoffice of Volpe. Whereupon,Caraker left and made an appointment bytelephoneto seePhillips the next day.On December 2, 1966, Caraker called on Phillipsat the latter's office, accompanied byWilliamHamilton, the recording secretary of Respondent.Caraker told Phillips that the reason he came to see' SeeWood,Wire and Metal LathersInternationalUnion and its LocalUnion No. 2, AFL-CIO (Acoustical Contractors Association of Cleveland),119 NLRB1345, 1351i°Respondent's brief page 23 This reference is apparently to the deci-sion of the Joint Board in the Veterans Administration Hospital project.(See my original decision, section C, 3)." See, e.g.,New York NewspaperPrintingPressman'sUnionNo 2,AFL-CIO (New York Times Company),154 NLRB1122,InternationalLongshoremen's and Warehousemen'sUnionand Local 4 (Aluminum Com-pany ofAmerica),163 NLRB 1039."The precast items on this job consisted of facia stone panels, wallpanels,and walkway coversisAccording to Caraker's testimony at the hearing,he went to the jobsitebecause there was a union election coming up on December 9 and hewanted to solicit votes among his members.However,in his prehearing af-fidavit he stated that he "went up there to speak to the people pertain-ing to the precast stone erection on that job "" The foregoing is based upon the credited testimony of Sparkman, whoimpressed me as a candid and forthright witness.In some respects, suchtestimony is corroborated by the testimony of Caraker, although the latter,in his testimony at the hearing,asserted that in the conversation he wasonly interested in seeing that the scale of wages paid to the Carpenters whoworked for Prestress was comparable to that paid to the Iron WorkersHowever,there was no mention of this in his prehearing affidavit Further,in that document, Caraker reminded Sparkman that in the past the iron-workers had erected the precast stone on the job (he was apparently refer-ring to phase I of the Sunland Project since the instant construction in-volved phase 2), and that Sparkman should realize that it was Caraker's job"to keep what work belongs to the ironworkers to the ironworkers." Thisand other variances between Caraker's testimony at the hearing and thatgiven in his prehearing affidavit lead me to discredit Caraker as a witness. LOC. NO.272, IRON WORKERS221him was because Volpe had always used ironwork-ers to perform the erection of precast items, andthat he could not understand why a change wasbeing made at this time from ironworkers to car-penters.Phillips replied that the matter was out ofhis hands since the contracts had been let;that hewould be glad to use ironworkers,but that Prestresshad a"letterof assignment from the NationalLabor Relations Board."There was some discus-sion as to the wage differential between the carpen-ters and the ironworkers,Phillips acknowledgingthat it would probably cost Prestress more money ifthey used ironworkers.'5Phillips told Caraker thathe actually did not care who "put the stones up" solong as there was no trouble on the job.Caraker as-sured him that there was not going to be any trou-ble on the job,and left.On December 5, 1966,employees of PrestressErectors first appeared on thejobsite.As previouslynoted,these employees were represented by theCarpenters Union with whom Prestress had a col-lective-bargaining agreement.On December 8, 9,12, 13, 14,and 15,1966, the Respondent picketedthe Sunland Project with picket signs bearing thefollowing legend:Prestress Erectors pays substandard wages toemployees doing Ironworkers work. Ironwork-ers Local 272.When the picketing commenced,ironworkerswho were performing structural ironwork for twosubcontractors(Commercial Erectors and FrankLapp)left the job as did electricians who workedfor an electrical subcontractor(Dixie Electric),plus about 10 or 11 laborers who were employed bythe general contractor.Undenied testimony showsthat there was work for these employees to performwhen they left the jobsite.Approximately 4 or 5 weeks after the picketingceased,Caraker had another conversation withPhillips at the latter's office. At that time Carakerwas accompanied by John Walsh,a representativeof the International Union with whom the Respon-dent is affiliated.Walsh asked Phillips if he wouldtake"this thing" before the Joint Board.Where-upon,Phillips telephoned his home office in Boston,Massachusetts,but they declined to submit thedispute to the Joint Board.After some more discus-sion in which the Respondent's representatives at-tempted to assure Phillips that the erection ofprecast items was "ironworkers work,"Phillips toldthem that Prestress had a"letter from the N.L.R.B.assigning the work to[Prestress]inDade andBroward Counties ...." Whereupon,eitherWalshor Caraker replied that they worked pursuant toagreementswith contractors and that they did nothave anagreementwith the Board.16B.The Triton Towers ProjectFred Howland,Inc. (herein called Howland), wasgeneral contractor on the Triton Towers apartmentproject on Miami Beach.This was a high rise apart-ment building with 13 floors, covering two cityblocks, and was valued at about$10 million. Con-struction commenced in August 1966.The precastitems involved were ramps for parking levels andprecast concrete stairs.17Members of Respondent who were working onthe job in November 1966 were employed by BaySteel Products Company, a subcontractor who sup-plied reinforcing steel and installed the same.Respondent's steward,who was employed by BaySteel,was one Andy Zakutney.During that monththere was a discussion among Zakutney,MarvinHammack,businessagentof the Carpenters'Union,Thaxter Hill,construction superintendent ofHowland,and Julian Taylor,theCarpenters'steward.18Although there is some variance in thetestimony as to exactly what was stated at thismeeting,there is substantial agreement that theconversation centered upon who was to performthe work of the erection of the precast ramps andstairs-the carpenters or the ironworkers. It ap-peared that the ramps were ready to be set in placewhereas the stairs would not be ready for severalmonths. Although the record is not entirely clearon the point, it appears that the sense of the agree-ment reached at the November meeting was thatthe Carpenters would be allowed to install theprecast ramps and the ironworkers would set theprecast stairs when the time came.In any event,that was Zakutney's understanding,as subsequentdevelopments show.Thus, as the time neared whenthe precast stairs were to be erected-on or aboutJanuary 27, 1967-Respondent'ssteward,AndyZakutney,had a conversation with ConstructionSuperintendent Thaxter Hill on the jobsite. Ac-tually, the "discussion"quickly became a heatedargument between the two when Hill advisedZakutney that the work of erecting the stairs hadbeen subcontracted to Prestress,which, of course,meant that such work would be performed by em-ployees who belonged to the Carpenters' Unionrather than employees who were members of theRespondent. Zakutney admitted becoming quite"upset"upon receiving this information, and theywent over to speak with Robert Little,vice pres-ident of Howland, about the matter.Little ex-16The record shows that at the time,Carpenters were receiving $4 25and fringe benefits of 21 cents per hour whilethe wage scale for ironwork-ers was $4.80 per hourplus fringebenefits of 29 cents per hour. (G.C.Exh. 15(a) and (b).)16The foregoing findings are based upon the undenied testimony of Phil-lips.Although Caraker acknowledged having a meeting with Phillips afterthe picketing ended,he was not further interrogated as to the substance ofthe conversation.Walsh was notcalled as a witness,although it was notshown that he was unavailable" Fabrication of the ramps was done by Meekins-Bamman, but the stairswere precast on thejobsite1RAlso present was one Worth,the assistant steward for the Carpenters.Both Taylor and Worth were employed by Howland. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDplained that it was a mistake to have promised thework to the ironworkers, if such actually occurredin November, because the contract to Prestress hadbeen let and that there was nothing that he coulddo about it. Zakutney opined that he did not be-lieve his ironworkers would work on the job wherethe carpenters were doing the work that they feltbelonged to the ironworkers.19During the early afternoon ofWednesday,February 1, two employees of Prestress arrived onthe jobsite and proceeded to "hook on" andremove the precast stairs from the forms wherethey were fabricated and commenced the processof erecting the stairs in place in the apartmentbuilding.Whereupon,several ironworkers, em-ployees of Bay Steel Company and members ofRespondent, advised Union Steward Andy Zakut-ney that they were sick and were going home.When this fact was reported to Construction Su-perintendent Hill, the latter contacted Zakutney onthe jobsite and asked him what happened. Thelatter replied that he could not help it if the menwent home sick.There is some variance in the record as to the ac-tualnumber of ironworkers who left work onFebruary 1 and 2.20 The problem is complicatedbecause of the fact that the men workedin smallgroups at various locations on the jobsite making aheadcount by general contractor's representativesdifficult and uncertain. However, company records(Resp. Exhs. 8 and 9) show that on February 1, 33ironworkers worked of which only 23 worked a full8 hours. On February 2, of the 27 men whoworked, 9 worked less than 8 hours.21 There is alsovariance in the testimony as to whether Zakutneyhimself worked on February 1 and 2.He maintainsthat he worked a full schedule of hours on bothdays as well as working 2 hours' overtime onFebruary 1. Representatives of the general contrac-tor, on the other hand,testified that they looked allover the jobsite for him on those 2 days and onlysaw him when he appeared to work the overtimeafter normal working hours on Wednesday. Com-pany records substantiate Zakutney; however, theserecords are somewhat less than reliabledue to themanner in which they are kept,i.e., the figuresthereon are based simply on statements made by in-dividual"pushers"or foreman to the timekeeperwho has no actual knowledge of the truth or accu-racy of the figures which the records reflect. How-ever,while I have earlier discredited Zakutney as to19The foregoing findings are based upon the testimony of Little, Hill, andZakutney which is essentially mutually corroborative,except that Zakut-ney denied making any threat.He testified that after Little stated that he(Little)did not promise Zakutney anything,the latter did not say anythingsince"after all he was the superintendent."I do not believe that Zakutney,who the record shows was a vigilent and agressive union steward, and soimpressed me on the witness stand,would be quite so submissive in the cir-cumstances.Nolan Rutledge,an official of Bay Steel Company, who waspresent during some of the conversation,stated that he did not hear muchof it after Hill and Zakutney commenced talking with Little.f0The same format occurred on February 2 as on February 1. That is,the ironworkers reported to work in the morning but a substantial numberleft work during the day.an alleged denial of a statement attributed to him ina conversation,Iam unwillingto conclude defini-tively that he would not only perjure himself in ahearing but would categorically defraud the Em-ployer.Accordingly, I find that Zakutney waspresent on the project during the critical period in-volved.There is no question but that the work stoppageon February 1 and 2 caused considerable incon-venience, delay, and expense to the general con-tractor. Forms for the pouring of concrete were setup on a definite schedule, but the pourings whichwere scheduled for these days had to be postponeddue to the absence of the ironworkers who placedand tied the reinforcing rods. The stoppage alsorequired the working of additional overtime hoursto accomplish the work.22On Friday, February 3, there wasameetingamong Seymour Gopman, attorney for the Respon-dent,Michael Burk,business representative of theRespondent, and Robert Little, vice president ofHowland, at Gopman's office. Little related to theother two men that hecould not understand whyHowland was having "difficulty" because it wasclear that employees of Prestress who wererepresented by the Carpenters were entitled to thework as a result of the Board case, and thatHowland was not and could not be bound by anyagreement which may have been made by the Car-pentersUnion RepresentativeMarvin Hammackwith the job steward of the ironworkers on the job.Burk stated that his people felt that an injustice hadbeen done them because the November agreementhad not been carried out. Little offered the follow-ing procedure as a compromise:That after fabrica-tion of the precast stairs was completed by carpen-ters employed by Howland, the ironworkers wouldbe entitled to the work of "hooking on" the craneto the precast item and removing it from the frame.Carpenters employed by Prestress would thencomplete the job by placing and welding the stairsin the apartment building.The disputewas thusresolved in this fashion.Analysis and Concluding FindingsA. The SunlandTrainingProjectRespondent's position, as explicated at the hear-ing and in its brief,is, inshort,that it hopes to21On Friday, February 3, when an accommodation of the matter, wasworked out among the parties,as hereinafter set forth, the ratio was 25 to 4and on the following Monday and Tuesday the ratio was 27 to 3 and 30 to1, respectively." The Respondent sought to adduce testimony to show that Bay SteelCompany hadcontracts at other construction sites which required theiremployees,and that theCompany wouldshift employees from one con-struction site to another from time to time as necessary.However, suchtestimony was quite vague and indefinite and did not persuade me that theexodus of ironworkersfrom the Triton Towersjob during the criticalperiod wascaused byany such directions from the management of BaySteel but rather because of the ironworkers own predilections. LOC. NO.272, IRON WORKERSsecure for its members the work of erecting precastitems at construction projects within its territorialjurisdiction.However,itvigorously denies that itseeks to do this by threats or coercion, but ratherseeks to accomplish the result by noncoerciverequests coupled with attempts to equalize the payscales between the employees represented by theCarpenters Union and its own members. Thus, theargument runs, if the pay is equal,an employer willvoluntarily prefer the Respondent'smembers to thecarpenters because the former are more skilled inperforming this particular work. In support of thisposition,Respondent offered into evidence cor-respondence which passed between the attorney forthe Respondent and the attorney for the ChargingParty in April 1966, in which the former requestedthat Prestress raise its level of wages so that em-ployers of ironworkers would not be at a competi-tive disadvantage in bidding for jobs.The Board has upheld the legitimacy of picketingto protest the payment of substandardwages-so-called area-standards picketing-where it has beenfound that such is the immediate if not the sole pur-pose of such action.23However, the conduct of Respondent's businessagentshere, both before and after the picketing, isnot consistent with such a position. Thus, Respon-dent's representative, Caraker, upon learning thatthe precast work at the Sunland project, phase 2,was to be assigned to Prestress,immediately calledupon the construction superintendent of Volpe andadvised that he (Caraker)was "going tohave to dosomethingabout it."24 Caraker then attempted topersuade Volpe's representative to take the matterbefore the Joint Board, and it was only in that con-text that the discussion commenced to revolvearound the subject of wage rate differentials. Thatis,ProjectManager Phillips opined that if thedispute was submitted to the Joint Board and if thatBoard issued a decision in favor of the ironworkers,Prestresswould come to Volpe demanding arenegotiation of their contract since it was basedupon cost as reflected by the Carpenters Union'swage rate. Thus, it is clear that in the prepicketingconversations, Caraker's approach was that of seek-ing directassignmentof the work to his members23SeeInternationalHad Carriers,Building and Common Laborers' Unionof America, Local No. 41, AFL-CIO (CalumetContractorsAssociationandGeorge DeJong),133 NLRB 512;Houston Building and ConstructionTradesCouncil(Claude EverettConstructionCompany),136 NLRB 321,Local 107,InternationalHod Carriers, AFL-CIO(Texarkana ConstructionCompany),138 NLRB102; cf.Loca125,InternationalBrotherhoodof Elec-tricalWorkers,AFL-CIO(Sarrow-SuburbanElectric Co., Inc.),152 NLRB531.44 In the context of these circumstances,Iagree with the General Coun-sel's contention that this statement constituted a threat in violation of Sec-tion 8(b)(4)(ii)(D).While not determinative, it is clear that Superinten-dent Sparkman considered it so since he retorted that if the Respondentpicketed his job he would do his utmost to get an injunction against them15 To be able to claim responsibility for the assignment of this work to hismembers immediately prior to the union election scheduled for December9, certainly would not have hurt Caraker's chances.4° SeeMillwrightsLocal 1102,United Brotherhoodof Carpenters and223and not of the longer range view of seekingequalization of wage rates.25The postpicketing conversation between Volpe'sProjectManagerPhillipsandRespondent'srepresentativesCaraker and Walsh confirms myconclusion that assignment of the precast work andnot achievement of equal wage rates was upper-most in Respondent's representatives' minds. Thus,even at that time the Respondent's representativesrequested Phillips to "take this thing before theJoint Board" and when Phillips replied that theBoard had assigned the work to Prestress in Dadeand Broward Counties, the union representativesreplied that they did not work pursuant to agree-ments with the Board but pursuant to agreementswith the contractors. This unrebutted evidencereflects a state of mind on the part of Respondent'srepresentatives not entirely consonant with-in-deed, it is antithetical to-its prior commitment tothe Regional Director of May 13, 1965.In sum, I conclude that even though Respondentwas interested in achieving an equalization of wagerates, a more immediate objective of the Respon-dent's picketing of the Sunland project, phase 2,was to force or require an assignment of the precastwork toitsmembers,inviolationof Section8(b)(4)(i)and (ii)(D).Also, by threatening andexertingpressure on secondary employers such asVolpe in the instant situation and Howland Con-struction Company in the Miami-Dade Junior Col-lege dispute in October 1965 for the purpose ofhaving them cease doing business with Prestress,". . . constituted a use of unlawful means to forcereassignmentof the work in violation [of Section8(b)(4)(i) and (ii)(B)] of the Act."26B.The Triton Towers ProjectI have previously found that on or about January27, 1967, Respondent's Steward Andy Zakutney,upon learning that Prestress was going to performthe erection of the precast stairs, advised thegeneral contractor's representatives that he did notthink the ironworkers would remain on the jobwhile the carpenters were doing work which theironworkers felt was theirs.27 I do not believe thatJoiners of America, AFL-CIO (Dobson Heavy Haul, Inc.),162 NLRB 217. 1am aware that there has been no Section 8(b)(4)(B) chargefiledwithrespect to the SunlandTraining jobdispute,however, therewas such acharge filed with respect to the Miami-Dade Collegedispute inOctober1965, which I have foundconstituted a violation.This finding,taken withthe subsequent finding is sufficient to warrant the issuance of a recom-mended remedial order$7Respondentdoesnot seriously contest thatZakutneywas its agent onthe jobsite within the meaning ofthe Act. Thus,the evidence shows thatZakutney had authority, on behalf ofthe Respondent to enforce work rulesand to adjust grievances of the membersThe recordshowed that he was infrequent contact withrepresentativesof the employerson the job and waslooked uponby both employersand employees as the Union on the job.The Boardhas held,under similar circumstances, that such ajob steward isan agent within the meaningof the Act.Local 825,InternationalUnionofOperatingEngineers,AFL-CIO (Nichols Electric Company),138 NLRB542-543;Truck Drivers and Helpers LocalUnionNo. 728, IBT(GenuineParts Company),119 NLRB 399, 416. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis statement,phrased as it was,constituted athreat but was rather an educated opinion of thejob steward as to what would occur when the iron-workers were advised that they were not entitled toperform this particular work,particularlywherethey had been previously advised that they wouldperformit. In fact,that is exactly what did occur, asIhave previously found,i.e., a substantial numberof ironworkers became "sick"upon the appearanceof the Prestress employees,so informed stewardZakutney,and left the premises.There is no direct evidence that Zakutneydirected or authorized the walkout.2SHowever, thisis certainly not determinative of the issue since cir-cumstantial evidence,if substantial and reliable, issufficient to predicate a finding.29 It has also beensaid that" . . .the words`induce and encourage'are broad enough to include in them every form ofinfluence and persuasion,"' and the Board has heldthat" . . .a union's conduct can come within thereach of the statute where the union sponsors,authorizes or otherwise encourages,the unlawfulactivity,even though it may notcompelorrequireitsmembers to engage in it. 1131But it is elemental that the acts of union mem-bers,who are neither officers nor agents,are notimputable to their union unless authorized, ratifiedor adopted by it.32 For this reason,the ironworkers'membership in the Respondent is insufficient,without more,to hold the Respondent answerablefor their conduct even though,on these facts, Iwould hold such walkout to be concerted and pre-textual.33Thus, it is necessary to find that Zakut-ney, by his acts and conduct,"induced or en-couraged"the walkout. But there is not the prover-bial scintilla of evidence of this fact unless it can besaid that failure to discourage such walkout is suffi-cient to constitute such inducement or encourage-ment.34 It is true that Zakutney,upon learning ofthe walkout,took no action todiscourageit.But theBoard has admonished against imputing responsi-bility to a union respondent on the theory that"Respondent`acquiesced in, tolerated,failed totake effective measures to prevent, and ratified acode of conduct by its members not to work withpeople regarded as nonunion. "'3S" There wastestimony by Respondent'sbusiness representative thatZakutney had no authority to call such a stoppage.However,Ineed notdeterminethe efficacyof this concealed limitation on Respondent's liabili-ty since I findno substantial evidence that Zakutney called the walkout" Local 25,InternationalBrotherhood of Electrical Workers, AFL-CIO(New York TelephoneCompany), 162 NLRB 703.10 InternationalBrotherhood of C'!ctrical Workers, Local 50I, et al vN L.R.B, 341 U S 694, 701-70291Truck Drivers & Help*LocalUnionNo 728 IBT(GenuinePartsCompany), supra.31Daughtery Company, Inc,147 NLRB 1295, 1299;United Associa-tion of Pipe Fitters, Local No 539 (American Boiler ManufacturersAssociation),154 NLRB 314, 317."" Feigning sickness as an excuse not to work with nonunion or otherwiseunsuitable fellow employees is not an uncommon ploy of union members inindustrial relations. See,e.g.,Local 760,InternationalBrotherhood of Elec-The instant situation seems similar to, if notweaker than(from the standpoint of evidencedenoting instigation of a work stoppage),the in-cident involving job Steward Knight inBuilding andConstruction Trades Council of Tampa and Vicinity,AFL-CIO (Tampa Sandand MaterialCo.),36where it was found that when the offensiveproductcame upon the project,Knight was seen circulatingupon the employees and some mention of "scab"material was heard."Knight and the other men quitwork and stood around."However,the Boardfound the evidence"...insufficient to support [an]inference of inducement,particularlywhere, ashere,there is evidence that the rank-and-file wereunwilling to handle Cone products."Here, there is substantial evidence to support aninference that the rank-and-file ironworkers feltthat an injustice had been perpetrated upon themwhen the work of erecting the precast stairs wastaken away after they were told that they were toperform the work pursuant to an agreement withtheCarpentersUnion.Theydisplayed their in-dignationbywalking off the job.Zakutney'sacquiescence in, toleration and ratification of, suchconduct is,inmy judgment,insufficient to supportan inference of inducement.I therefore find thatthe General Counsel has failed to sustain his burdenof proof on this allegation.37III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the interstate opera-tions of the companies involved, have a close, inti-mate, and substantial relation to trade,traffic, andcommerce among the several States,and tend tolead to labor disputes burdening and obstructingcommerce and its free flow.THE REMEDYHaving found that the Respondent had engagedinunfair labor practices proscribed by Section8(b)(4)(i)and (ii)(D) of the Act, I shall recom-mend that it cease and desist therefrom and taketrial Workers, A.F. of L. (Roane-AndersonCompany), 82 NLRB 696, 705,fn 10'No ironworker was called totestifyas to(1) why he left work, or (2)who, if anybody,induced him to take such action."" Local 349,InternationalBrotherhood of Electrical Workers, AFL-CIO(Dade Sound and Controls),149 NLRB 430, 432.132 NLRB 1564, 1567."'Local 349,InternationalBrotherhood of Electrical Workers, AFL-CIO(DadeSound and Controls),supra; Building andConstructionTrades Coun-cil ofTampa andVicinity, AFL-CIO(Tampa Sand and MaterialCo.), supra.Millwrights Local 1102, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Dobson Heavy Haul, Inc ),162 NLRB 217, reliedupon by General Counsel is distinguishable upon its facts since here, uponlearningof thestoppage,Respondent's officialsmet with thevice presidentof Howland and researched an accommodation of the dispute Thus, itcannot be reasonably said that Respondent "knowingly adopted, sup-ported and ratified the work stoppage . . " LOC. NO. 272, IRON WORKERS225certain affirmative action designed to remedy theunfair labor practices of this nature. Moreover, inview of the fact that the Respondent has resorted tosecondary boycott pressures implicating innocentparties, in order to force Prestress to assign to iron-workers represented by it certain precast erectionwork in Dade and Broward Counties, which theBoardhasawarded to Prestress'employeesrepresented by the Carpenters Union, I find it ap-propriate to recommend that the Respondent beenjoined from engaging in similar activitiesinvolv-ing employees of other employers, or involving anyperson engaged in commerce or an industry affect-ingcommerce for the purpose of disruptingPrestress'business relations with any person.38Finally, I am convinced, based upon a consider-ation of the record as a whole, that the failure of theleadership of Respondent to fully comply with itscommitment to the Regional Director to abide bytheBoard'sDetermination of Dispute, has in-evitably seeped down to the membership. Indeed,there being no requirement that such commitmentbe made known to the membership, it may well bethat the latter are unaware of it. Accordingly, andin conformity with the Board's recently announcedand implemented policy of making its remedial or-dersmore effective,39Iwillrecommend thatRespondent be required,in addition to the custo-mary posting of the notice hereinafterprovided, to:(a) have a duly authorized representative ofRespondent read such notice as well as Respon-dent'scommitment to the Regional Director ofMay 13, 1965, to abide by the Board's Determina-tion of Dispute,at the next three(3) regularlyscheduledmeetingsof Respondent following therenditionof this decision(or any affirmancethereof bya reviewingauthority), or, at Respon-dent's option,have such reading of the notice andcommitment of Respondent read by a Boardrepresentative 40; (b) after signing,mail to eachof its current members a copy of such notice andcommitment.Upon the basis of the foregoing findings of factand upon the entire record in the cases, I make thefolllowing:CONCLUSIONS OF LAW1.PrestressErectors, Inc.,Gust K. NewbergConstruction Company, Gulf States Steel Com-pany, International Builders of Florida, Inc., Shef-field Steel Products,Inc., Erectors of Florida, Inc.,McDonald Air Conditioning Company, EldridgeElectric, Inc., Edward M. Fleming Company, Inc.,Wylo Steel of Florida, Inc., Otis Elevator Company,Millman Construction Company, Biscayne MetalFabricators,FrankD.Lapp,Gresham ElectricCompany, United Sheet Metal Company, Inc., FredHowland, Inc., Poole & Kent, Snapp, Inc., MarksBrothers Company, Poston Bridge and Iron Com-pany, Bay Steel Products Company, and VolpeConstruction Company are employersengaged incommerce or in an industry affecting commercewithin the meaning of Section 2(6) and (7) andSection 8(b)(4) of the Act.2.The Respondent and the Carpenters Unionare labor organizations within the meaning of Sec-tion 2(5) of the Act.3.The Respondent has failed and refused tocomply with the Board's Decision and Determina-tion of Dispute dated April 29, 1965 (152 NLRB269).4.By inducing and encouraging the employeesof Prestress, Howland, Volpe, Bay Steel Products,Frank Lapp, and other employers, to engage inwork stoppages or otherwise to refuse to performservices for their respective employers, and bythreatening,coercing,and restraining these em-ployers,Howland and Volpe, with an object offorcing or requiring Prestress to assignthe work oferecting and installing precast concrete items toemployees who are members of, or represented by,theRespondent, rather than to the employeesrepresented by the Carpenters Union, althoughPrestress was not failing to conform to an order orcertification of the Board determining the bargain-ing representative for employees performing suchwork, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(b)(4)(i)and (ii)(D) of the Act.5.By inducing and encouraging the employeesof Volpe, Howland, Bay Steel Products Company,and employees of other employers, to engage inwork stoppages or otherwise to refuse to performservices for their respective employers, and bythreatening,coercing,and restraining these em-ployers,Howland and Volpe, with an object offorcing or requiring the general contractors tocease doing businesswithPrestress, the Respondenthas engaged in unfair labor practices within themeaning of Section 8(b)(4)(i)and (ii)(B) of theAct.6.The aforesaid unfair labor practices affectcommerce within themeaningof Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law, and upon the entire record in thecases, I recommend that the Respondent, LocalUnion No. 272, International Association of Bridge,StructuralandOrnamentalIronWorkers,'°CompareLocal 25, International Brotherhoodof ElectricalWorkers,AFL-CIO (New York TelephoneCompany)162 NLRB703;Local 825, In-ternationalUnionof OperatingEngineers(Nichols Electric Company),138NLRB 540, 545.°° See H.W. Elson BottlingCompany, 155 NLRB 714, enfd. 379 F.2d 223(C A.6), J.P. Stevens and Co.Inc.,157 NLRB 869, 878,enfd. 380 F.2d292 (C.A. 2), cert.denied 66 LRRM 2728,and 167 NLRB 266'SeeJ.P. Stevens and Co., Inc.,167 NLRB 266, In. 10.354-126 O-LT-73 - pt. 1 - 16 226DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO, its officers,agents,and representatives,not altered, defaced, or covered by any othershall:material.1.Cease and desist from:(b) Sign and mail sufficient copies of said notice(a) Engaging in, or inducing or encouraging anyto the Regional Director for Region12 forpostingindividual employed by Bay Steel Products Com-by Prestress Erectors, Inc., and the contractors andpany, Fred Howland, Inc., John A. Volpe Construc-persons named above in paragraph 1 under Conclu-tion Co., Inc, Frank D. Lapp, or by any other per-sions of Law, at all locations where notices to theirson engaged in commerce or in an industry affect-respective employees are customarily posted, ifing commerce,to engage in a strike or a refusal inthey are willing to do so.the course of his employment to use,manufacture,(c) Inform its members of its commitment to theprocess, transport, or otherwise handle or work onRegional Director of Region 12, dated May 13,any goods,articles,materials,or commodities,or to1965, and of its obligations set forth in the provi-perform any services;or threatening,coercing,orsions of the aforesaid notice,by reading such docu-restraining any of the aforesaid employers,or anyments in regularly scheduled meetings of the mem-other employer or person engaged in commerce orbership,and by mailing a copy of each such docu-in an industry affecting commerce, where in eitherment to each of its current members, in the mannercase an object thereof is to force or requireprovided in the section of this Decision entitledPrestressErectors,Inc.,toassignthework"The Remedy.described below to employees who are members of(d)Notify the Regional Director for Region 12,or represented by Respondent rather than to em-inwriting,within 20 days from the date of theployeesofPrestressErectors, Inc., currentlyreceipt of this Trial Examiner's Decision, whatrepresented by the Carpenters' District Council ofstepstheRespondent has taken to complyMiami,Florida, and Vicinity, AFL-CIO,unlessherewith.Prestress Erectors,Inc., is failing to conform to anIT IS FURTHER RECOMMENDED that all allegationsorder or certification of the Board determining theof the complaint be dismissed insofar as they allegebargaining representative for employees performingviolations of the Act not specifically found herein.such work. The work involved consists of.Erecting and installing all precast concreteitems performed by Prestress Erectors,Inc., inits building construction work within Dade andBroward Counties, Florida.(b) Engaging in, or inducing or encouraging anyindividual employed by Bay Steel Products Com-pany, Fred Howland, Inc., John A. Volpe Construc-tion Co., Inc., Frank D. Lapp, or by any other per-son engaged in commerce or in an industry affect-ing commerce,to engage in, a strike or a refusal inthe course of his employment to use,manufacture,process,transport,or otherwise handle or work onany goods,articles,materials,or commodities, or toperform any services;or threatening,coercing, orrestraining any of the aforesaid employers, or anyother employer or person engaged in commerce orin an industry affecting commerce, where in eithercase an object thereof is to force or require FredHowland, Inc., or John A. Volpe Construction Co.,Inc., or any other general building contractor tocease doing business with Prestress Erectors, Inc.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a) Post in conspicuous places in the Respon-dent's business offices,meeting halls, and all otherplaces where notices to members are customarilyposted,copies of the attachednotice marked "Ap-pendix.""Copies of said notice,on forms providedby theRegional Director for Region 12, shall afterbeing duly signed by the Respondent's authoriz6drepresentative,be postedby theRespondent im-mediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter.Reasonablesteps shall be taken to insure that such notices are" In the event that this RecommendedOrder is adopted bythe Board,the words"a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals,the words"a Decree ofthe UnitedStatesCourt of Ap-peals Enforcing an Order"shall be substitutedfor the words "a Decisionand Order."n In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modifiedto read. "Notifysaid RegionalDirector, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith."APPENDIXNOTICETo All Members of Local UnionNo. 272,Interna-tional Association of Bridge,Structural and Orna-mental Iron Workers,AFL-CIOPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Boardand in order to effectuate the policiesof the Na-tional Labor RelationsAct, asamended,we herebynotify you that:WE WILL NOTengage in,or induce or en-courage anyindividualemployed by FredHowland,Inc., John A. Volpe ConstructionCo., Inc.,Bay SteelProducts Company, FrankD. Lapp, or by any otherperson engaged incommerce or an industry affecting commerce,to engage in, a strike or a refusal in the courseof his employment,touse,manufacture,process,transport,or otherwise handle or workon any goods,articles,materials, or commodi- LOC. NO.272, IRON WORKERS227ties,or to perform any services;or threaten,coerce,or restrain any of the aforesaid em-ployers,or any other employer or person en-gaged in commerce or in an industry affectingcommerce,where in either case an objectthereof,istoforceor require PrestressErectors,Inc., to assign the work describedbelow to employees who are members of orrepresented by Respondent rather than to em-ployees of Prestress Erectors,Inc., currentlyrepresented by Carpenters District Council ofMiami,Florida,and Vicinity,AFL-CIO,unlessPrestress Erectors, Inc., is failing to conform toan order or certification of the Board deter-mining the bargaining representative for em-ployees performing such work.The work involved consists ofErecting and installing all precast concreteitems performed by Prestress Erectors,Inc., in its building construction workwithinDade and Broward Counties,Florida.WE WILL NOT engage in,or induce or en-courage any individual employed by FredHowland,Inc., John A.Volpe ConstructionCo., Inc.,Bay Steel Products Company, FrankD. Lapp,or by any otherpperson engaged incommerce or an industry affecting commerce,to engage in a strike or a refusal in the courseof his employment, to use, manufacture,process,transport,or otherwise handle or workon any goods,articles,materials,or commodi-ties,or to perform any services; or threaten,coerce, or restrain any of the aforesaid em-ployers, or any other employer or person en-gaged in commerce or in an industry affectingcommerce, where in either case an objectthereof is to force or require Fred Howland,Inc., or John A. Volpe Construction Co., Inc.,to cease doing business with Prestress Erectors,Inc.LOCAL UNIONNo. 272,INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's ResidentOffice, Room 826, Federal Office Building, 51 SW,FirstAvenue,Miami,Florida 33130, Telephone350-5391.